Citation Nr: 1751752	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-31 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a sleep disorder other than sleep apnea, to include restless leg syndrome and periodic leg movement disorder.


REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a September 2015 decision, the Board granted service connection for a cervical spine disability.  The Board also remanded the issues of service connection for a sleep disorder and erectile dysfunction (ED), to include special monthly compensation (SMC).

In a March 2017 rating decision, service connection for sleep apnea was granted.  In addition, service connection for ED, along with SMC for the loss of use of a creative organ was granted.  This is a complete grant of the benefit sought with respect to the claim of service connection for sleep apnea and ED.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  As such, those matters are no longer before the Board.

The Board notes, however, that the issue of service connection for a sleep disorder included restless leg syndrome and periodic leg movement disorder.  As service connection for sleep apnea only was granted, the issue of service connection for a sleep disorder other than sleep apnea remains on appeal.  In a March 2017 supplemental statement of the case, the RO continued its denial of that claim and recertified and returned it to the Board.


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to service connection for a sleep disorder other than sleep apnea.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran's attorney submitted a signed written statement in November 2017, with a copy to the Veteran, in which it was indicated that the Veteran wished to "withdraw all issues on appeal and pursue them no further."  As the Veteran has withdrawn the appeal as to all issues pending before the Board, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


